Citation Nr: 0723458	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO. 05-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in June 2006 at 
which time it was remanded so that the veteran may be 
scheduled for a personal hearing before a Veterans Law Judge. 
In September 2006, the veteran testified at a personal 
hearing over which a Veterans Law Judge presided while at the 
RO. A transcript of the hearing has been associated with his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

During his September 2006 Travel Board hearing, the veteran 
indicated that his bilateral hearing loss was more severe 
than reflected by his current disability rating. He asserted 
that his most recent VA audiologic examination was inadequate 
and have requested that he be provided an additional 
examination.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test. Examinations are to be conducted without the 
use of hearing aids. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness. These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations. The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four. 38 C.F.R. § 4.85 (2006).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed. One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater. The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz. See 38 C.F.R. § 4.86 
(2006).

The veteran has submitted a private audiologic evaluation 
from the Trinity Ear, Nose, and Throat Clinic dated in May 
2003, which was in a graph format and had not been converted 
to an appropriate numerical form. Accordingly, this evidence 
requires translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation.). Further, while it 
was reported that speech recognition ability of 60 percent in 
the right ear and 76 percent in the left ear was noted, 
review of the report does not indicate whether the speech 
audiometry was a controlled speech discrimination test using 
the Maryland CNC word list as required by 38 C.F.R. § 4.85 
(a) (2006).

The Board also observes that in its November 2005 
Supplemental Statement of the Case, the RO found that the May 
2003 audiogram was not probative, as adjudicators were 
obligated to only consider the "most recent testing." 
However, VA adjudicators are required to evaluated all 
relevant evidence submitted in support of a claim, as well as 
all other relevant evidence of record. 38 U.S.C.A § 7104(d); 
see also 38 C.F.R. § 19.7 (Implementing the cited statute); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction. The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.).  

Additionally, a VA audiological evaluation report dated in 
January 2005 did not provide a puretone thresholds reading of 
either ear at the frequency of 3,000 Hertz.
These results do not conform with those required pursuant to 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006). 

Given the above noted deficiencies, the Board is of the 
opinion that a contemporaneous and thorough VA examination is 
warranted. Littke v. Derwinski, 1 Vet. App. 90 (1990). The 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has also indicated that he is in receipt of 
disability benefits administered by the Social Security 
Administration (SSA). Under 38 U.S.C.A 
§ 5103A(c)(3), VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.

The file does not reflect that the veteran's records 
underlying the SSA's award have been obtained. Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Although not dispositive as to an issue 
that must be resolved by VA, any relevant findings made by 
the SSA are evidence which must be considered. See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:


1. The RO/AMC shall secure (a) a copy of 
the disability award file generated by the 
SSA; and (b) after contacting the veteran 
and securing any necessary release forms, 
any further medical evidence not of 
record, including but not limited to 
information from the Trinity Ear, Nose, 
and Throat Clinic and determine whether 
the May 2003 audiological findings are 
based upon a controlled speech 
discrimination test using the Maryland CNC 
test parameters.

2. The RO/AMC shall arrange to have the 
May 2003 Trinity Ear, Nose, and Throat 
Clinic audiogram translated to numeric 
form by a VA audiologist.


3. The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiometric 
examination to determine the severity of 
his service-connected bilateral hearing 
loss. The evaluation should be in 
accordance with the criteria delineated in 
38 C.F.R. § 4.85 and should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test. All findings should be recorded in 
detail. The veteran's claims folder must 
be provided to the examiner for review 
prior to the examination. The examiner 
must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

5. The RO/AMC will then readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case. The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




